Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to for the following informalities: Claim 20 appears to be a duplicate of claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites the term “inlet shaped.” It is unclear to the examiner what an “inlet shape” is because the shape is not a common shape and the applicant has not defined that shape in the specification. The examiner will interpret the shape to be a shape that has at least 3 enclosed sides and an opening.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 12-13, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20110247137 issued to Herman .

Regarding claim 1,
	Herman discloses a patient support apparatus for removably retaining differently-sized portable electronic devices, (Herman: FIG. 1 specifically FIG. 2 (27) attached to the patient support apparatus that can support different sized portable electronic devices as long as it fits in the recess.) said patient support apparatus comprising: a base; (Herman: [0019] “The person-support apparatus 10 can include a lower frame 12 or base 12”) a litter with a patient support deck for supporting the patient; (Herman: [0020] “The upper frame 16 can include an upper frame base 20, an intermediate frame 22, a deck 24” wherein (22) may be interpreted as a litter and (24) may be interpreted as the deck.) and a side rail coupled to said litter (Herman: [0022] “The siderails 26 can include a siderail body 34 with a top portion ST1 and a bottom portion SB1, and a siderail linkage 36 as shown in FIGS. 1 and 2. The siderail linkage 36 can be coupled to the bottom portion SB of the siderail body 34 and can couple the siderails 26 to the deck 24 and/or the intermediate frame 22.”) and arranged for movement relative to said base, (Herman: FIG. 1 the side rails (26) as shown in the Figure experience relative motion with respect to base (12) which experiences no motion during the movement of the deck (24)) said side rail including a caddy (Herman: FIG. 3 (27)) comprising: a back; (Herman: FIG. 3 (60)) a first brace extending laterally from said back (Herman: FIG. 3 (64) extends laterally from back (60)) and defining a first bottom support region; (Herman: FIG. 3 (the first bottom support region may be interpreted as the side where 72a is located near (64)) and a second brace, spaced from said first brace, (Herman: FIG. 3 (unlabeled) opposite to (64)) extending laterally from said back and defining a second bottom support region (Herman: FIG. 3 (unlabeled) opposite to the other bottom support region where 72a is located at.) converging toward said first bottom support region to arrange said first and second bottom support regions to provide differing points of contact for retaining differently-sized portable electronic devices. (Herman: FIG. 3 both bottom support regions define different points of contacts near braces (64) which both regions converge towards one another along the plane (58).)

Regarding claim 2,
	Herman discloses the patient support apparatus of claim 1, wherein said side rail is arranged for movement relative to said litter between a plurality of side rail positions; (Herman: FIG. 1 as the side rails (26) move with deck (24) while (22) remains unchanged in position see [0020] “The deck 24 can be movably coupled to the intermediate frame 22“) and wherein said caddy maintains retention of differently-sized portable electronic devices as said side rail moves between said plurality of side rail positions. (Herman: FIGS. 1-2, the examiner notes that as long as the caddy is connected to the side rail in the manner shown in FIGS. 1-2, that the caddy would maintain the retention of the portable devices as long as the side rail does not move laterally towards a patient which it is incapable of doing since it is restricted to longitudinal movement.)
	
	

Regarding claim 3,
	Herman discloses the patient support apparatus of claim 1, wherein said litter is arranged for movement relative to said base between a plurality of vertical configurations; (Herman: although not shown, paragraph [0019] of Herman states “It should be appreciated that the supports 14 can be lift mechanisms 14 that can move the upper frame 16 with respect to the lower frame 12.” Wherein according to paragraph [0020] of Herman, “The upper frame 16 can include an upper frame base 20, an intermediate frame 22, a deck 24, a data and/or power interface 25, siderails 26, and an accessory module 27 as shown in FIG. 1.”) and wherein said caddy maintains retention of differently-sized portable electronic devices as said litter moves between said plurality of vertical configurations. (Herman: FIGS. 1-2, the examiner notes that as long as the caddy is connected to the side rail in the manner shown in FIGS. 1-2, that the caddy would maintain the retention of the portable devices as long as the side rail does not move laterally towards a patient which it is incapable of doing since it is restricted to longitudinal movement.)

Regarding claim 4,
	Herman discloses the patient support apparatus of claim 1, wherein said litter comprises an intermediate frame, (Herman: [0020] “The upper frame 16 can include an upper frame base 20, an intermediate frame 22, a deck 24” wherein (22) may be interpreted as a litter and (24) may be interpreted as the deck.)  and said patient support deck comprises a plurality of deck sections including a back section arranged for movement relative to said intermediate frame between a plurality of section positions; (Herman: FIG. 1 see also [0020] “The deck 24 can be movably coupled to the intermediate frame 22 and can include a head portion 28, a seat portion 30, and a foot portion 32. The head portion 28, the seat portion 30, and the foot portion 32 can be movably coupled with each other and/or the intermediate frame 22.” Wherein the head section may be interpreted as a back section.) wherein said side rail is coupled to said back section for concurrent movement between said plurality of section positions; (Herman: FIG. 1 when the back section (28) moves, the side rail (26) moves with it.) and wherein said caddy maintains retention of differently-sized portable electronic devices as said back section moves between said plurality of section positions. (The examiner notes that as long as the side rail (26) moves in the longitudinal direction and depending on the static frictional force between the object and the caddy surface, the caddy will retain the position of the electronic devices as long as the side rail does not go in a lateral direction into the mattress.)

Regarding claim 6,
	Herman discloses the patient support apparatus of claim 1, wherein said caddy is formed separately from and coupled to said side rail. (Herman: [0032] “In still other embodiments, the accessory module 27 can be coupled to the siderails 26 and/or the end boards EB1 with hangers, hooks, clamps, fasteners (not shown), such as, screws, interlocking members, or other fastening elements.” Which is evidence that the caddy (27) is formed separately from the side rails.)


Regarding claim 7,
	Herman discloses the patient support apparatus of claim 1, wherein said side rail is further defined as a first side rail, said first side rail defining a first side rail surface; further comprising a second side rail coupled to said litter and arranged for movement relative to said base, said second side rail spaced from said first side rail and defining a second side rail surface facing toward said first side rail surface; wherein said caddy is further defined as a first caddy; and wherein said second side rail includes a second caddy. (Herman: FIG. 1 shows two side rails (26) containing two caddies (27) both which are coupled to intermediate frame (22) and/or deck (24) see [0022] “The siderail linkage 36 can be coupled to the bottom portion SB of the siderail body 34 and can couple the siderails 26 to the deck 24 and/or the intermediate frame 22.”)

Regarding claim 8,
	Herman discloses the patient support apparatus of claim 1, wherein said first bottom support region of said caddy includes a first support face, and said second bottom support region includes a second support face spaced from said first support face. (Herman: FIG. 3 both regions include first and second support faces that are spaced from one another.)

Regarding claim 12,
	Herman discloses the patient support apparatus of claim 1, wherein said first brace and said second brace are spaced longitudinally from each other to define an access opening shaped to permit access to differently-sized portable electronic devices retained by said caddy. (Herman: FIG. 3 (64) is spaced apart from its opposite end which would otherwise permit access to differently-sized electronic devices to be inserted therein.)

Regarding claim 13,
	Herman discloses the patient support apparatus of claim 1, wherein said back of said caddy defines a back surface extending between and cooperating with said first brace and said second brace to define a storage volume for receiving differently sized portable electronic devices. (Herman: FIG. 3 (60) defines a back region which extends between the braces and together both define a storage volume for receiving electronic devices.)

Regarding claim 16,
	Herman discloses the patient support apparatus of claim 1, further comprising a charging interface for electrically coupling with differently-sized portable electronic devices. (Herman: [0034] “The circuitry 74 shown in FIGS. 6-7 can be electrically coupled to the external device interfaces 72a and 72b and can facilitate communication of data and/or power therebetween.” Wherein (72a, 72b) may be interpreted as charging interfaces.)

Regarding claim 17,
	Herman discloses the patient support apparatus of claim 16, wherein said charging interface includes a wired interface operatively attached to said caddy for electrically coupling with tethers connected to ports of different portable electronic devices. (Herman: FIG. 7 (72a) acts as a wired interface for attaching a tether see specifically FIG. 2 (77))



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of U.S. Publication No. 201102777239 issued to Keehfus.

Regarding claim 5,
	Herman discloses the patient support apparatus of claim 1.
	Herman does not appear to disclose wherein said caddy is formed integrally with said side rail.
	However, Keehfus teaches that a caddy that is molded into a piece of foam, that is that the caddy is integral with a foamed mattress. (Keehfus: [0060] “Here, a mattress 1002 can be molded to include the caddy body 1004 together with a plurality of cavities.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of molding a caddy into the medium it is meant to be removably attached to in Herman as taught by Keehfus in order to save time during assembly of the hospital bed without having to go through the motions of attaching a caddy to a side rail in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of NPL website Minifactory.

Regarding claim 10,
	Herman discloses the patient support apparatus of claim 8.
	Herman does not appear to disclose wherein at least one of said first support face and said second support face tapers toward said back.
	However, Minifactory discloses a phone holder with at least one first support face or second support face that tapers off towards the back. (Minifactory: see annotated figure below which was generated via 3d printing preview of the device in the website.)

    PNG
    media_image1.png
    550
    790
    media_image1.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the caddy of Herman to have a tapered bottom support as taught by Minifactory in order to allow for the caddy to better conform to the phones or remotes natural geometry in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 11,
	Herman discloses the patient support apparatus of claim 1.
	Herman does not appear to disclose wherein said first brace further defines a first constraining face, said second brace further defines a second constraining face, and wherein said first and second constraining faces are each arranged facing toward said back to provide differing points of contact for retaining differently-sized portable electronic devices. 
	However, Minifactory discloses wherein said first brace further defines a first constraining face, said second brace further defines a second constraining face, and wherein said first and second constraining faces are each arranged facing toward said back to provide differing points of contact for retaining differently-sized portable electronic devices. (Minifactory: see annotated figure in claim 10, wherein the first and second constraining face may be interpreted as different points of contact which would otherwise retain differently-sized portable electronic devices.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the caddy of Herman to have first and second constraining faces as taught by Minifactory in order to prevent the accidental drop of the remote/phone while the side rails are in motion in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
	Herman discloses the patient support apparatus of claim 13.
	Herman does not appear to disclose wherein said first brace defines a first top support region extending from a first top end toward said first bottom support region; wherein said second brace defines a second top support region extending from a second top end toward said second bottom support region; and wherein said first top end and said second top end cooperate to define an inlet shaped to receive differently sized portable electronic devices within said storage volume. 
	Minifactory discloses wherein said first brace defines a first top support region extending from a first top end toward said first bottom support region; wherein said second brace defines a second top support region extending from a second top end toward said second bottom support region; and wherein said first top end and said second top end cooperate to define an inlet shaped to receive differently sized portable electronic devices within said storage volume. (Minifactory: see annotated figure in claim 10 wherein the examiner interprets “inlet shaped” to be a shape with 3 constraining sides.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the caddy of Herman to have first and second top regions as well as an inlet shaped opening as taught by Minifactory in order to prevent the accidental drop of the remote/phone while the side rails are in motion in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 15,
	Herman, as modified above, discloses the patient support apparatus of claim 14.
	Herman does not appear to disclose wherein said first brace further defines a first bottom end, and said second brace further defines a second bottom end spaced from said first bottom end to define an accessory slot for routing one or more tethers to differently-sized portable electronic devices retained within said caddy; wherein said first bottom support region extends between said first bottom end and said first top support region; and wherein said second bottom support region extends between said second bottom end and said second top support region.
	However, Minifactory discloses wherein said first brace further defines a first bottom end, and said second brace further defines a second bottom end spaced from said first bottom end to define an accessory slot for routing one or more tethers to differently-sized portable electronic devices retained within said caddy; wherein said first bottom support region extends between said first bottom end and said first top support region; and wherein said second bottom support region extends between said second bottom end and said second top support region.  (Minifactory: see annotated figure in claim 10 the examiner notes that the slot between the first and second bottom end would be capable of routing tethers to connect to the phone should any of the connections in the caddy of Herman not be compatible with any electronic device.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the caddy of Herman to have spaced apart bottom ends that define a slot as taught by Minifactory in order to allow for routing of charging cables/tethers for the electronic device stored in the caddy should none of the connections in the caddy of Herman not be compatible with the electronic device being stored in the caddy in which one of ordinary skill in the art would have recognized as a predictable result.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of U.S. Patent No. 9685814 issued to Moyer.

Regarding claim 18,
	Herman discloses the patient support apparatus of claim 16.
	Herman does not appear to disclose wherein said charging interface includes an inductive charging interface for electrically coupling with device coils of different portable electronic devices.
	Moyer discloses wherein said charging interface includes an inductive charging interface for electrically coupling with device coils of different portable electronic devices.(Moyer: col. 3 lines 49-52 “The charging dock 102 includes one or more inductive charging coils that transfer signals or energy to one or more inductive charging coils in the electronic device 104.” Wherein if an electronic device is capable of being wirelessly charged, it has inductive coils that receive a charge from inductive charging coils.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the caddy of Herman to further include a wireless charging interface as taught by Moyer in order to avoid the hassle of trying to organize different tethers going to the wired interfaces of the caddy of Herman in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claims 19, and claim 20
	Herman, as modified above, discloses the patient support apparatus of claim 18.
	Herman does not appear to disclose wherein said inductive charging interface comprises an inductive charging coil operatively attached to said back of said caddy to electrically couple with device coils of different portable electronic devices.
	Moyer discloses wherein a charging interface that has a charging coil that is attached in its charging station (102) where the back of the cell phone lays against. (Moyer: FIG. 1 (104) lays against (102).)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to implement the charging interface into the back of the caddy to electrically couple with device coils of different devices taught by Moyer in order to avoid a conflict of interest with the wired interfaces that are located at the bottom region of Herman as well as allow for a greater surface area for the charging coils to be placed upon so that the back of the phone may lay against it to receive the maximum charge in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673